693 So.2d 62 (1997)
Robert WILKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 96-1622.
District Court of Appeal of Florida, Fifth District.
April 4, 1997.
Rehearing Denied May 15, 1997.
James B. Gibson, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Fred McMahan and Jennifer Meek, Assistant Attorneys General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Green v. State, 22 Fla. L. Weekly D614, 1997 WL 97157 (Fla. 5th DCA 1997); Martinez v. State, 22 Fla. L. Weekly D305, 1997 WL 30812 (Fla. 3d DCA 1997).
W. SHARP, GOSHORN and ANTOON, JJ., concur.